DETAILED ACTION

This Office Action is in response to the Request for Reconsideration filed 1/21/2022.  Claims 1-20 are currently pending in the application. 
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to the rejections of claims 17-20 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly cited Bahl et al. (U.S. Publication US 2009/0196180 A1).
Specifically, Bahl et al. discloses a wireless communication system and method including devices operating on multiple different frequency channels including a control channel used to schedule data transmissions on other frequency channels (See page 2 paragraphs 23-26 and Figure 1 of Bahl et al.), wherein request-to-send and clear-to-send procedures are used to control data transmissions with a RTS packet format including fields indicating both a start time and a duration of a transmission (See page 5 paragraph 52, page 9 paragraph 111, and Figure 6 of Bahl et al.).  Indicating a start 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,321,484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Regarding claim 2 of the application, claim 2 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 3 of the application, claim 3 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 3 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 4 of the application, claim 4 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 4 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 5 of the application, claim 5 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.

Regarding claim 7 of the application, claim 7 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 7 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 8 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 9 of the application, claim 9 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 1 of the application.  Since all the claimed messages in both the patent and application are identical, it is believed that the methods performing the corresponding transmissions and receptions are obvious variations of one another.
Regarding claim 10 of the application, claim 10 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 11 of the application, claim 11 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of 
Regarding claim 12 of the application, claim 12 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 12 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 13 of the application, claim 13 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 14 of the application, claim 14 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 14 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 15 of the application, claim 15 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 15 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 16 of the application, claim 16 of the patent is directed towards a method comprising the opposite corresponding transmission and reception of messages as that of the method of claim 16 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.

Regarding claim 18 of the application, claim 2 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 18 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 17 of the application.
Regarding claim 19 of the application, claim 3 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 17 of the application.
Regarding claim 20 of the application, claim 1 of the patent is directed towards a device performing the opposite corresponding transmission and reception of messages as that of the device of claim 20 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 17 of the application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent US 8,289,940 B2) in view of Bahl et al. (U.S. Publication US 2009/0196180 A1).
With respect to claim 17, Singh et al. discloses a multiband device, comprising: a memory; and a processor (See column 4 lines 6-15, column 4 line 35 to column 5 line 29, column 8 lines 1-15, and Figures 1 and 8 of Singh et al. for reference to access points and stations, which are multiband devices that operate on multiple bands, comprising processors and memories).  Singh et al. also discloses receiving a request via a first frequency band, wherein the request is associated with scheduling a transmission on a second frequency band (See column 5 line 48 to column 6 line 7, column 6 lines 16-27, and Figures 3 and 8 for reference to a station receiving a control message, i.e. a RTS, over a low-rate channel, i.e. a <6 GHz frequency channel, to schedule a transmission on a high-rate channel, i.e. a 60 frequency GHz channel).  Singh et al. further discloses wherein the request includes an indication a duration of the transmission on the second frequency band (See column 8 lines 16-41, column 11 lines 4 to column 12 line 3 and Figure 8 of Singh et al. for reference to the RTS having a duration field indicating a duration of the transmission on the 60 GHz channel).  Singh et al. also discloses transmitting a frame via the first frequency band, wherein the transmitted frame indicates an acceptance of the request (See column 6 lines 16-27, column 7 line 54 to column 8 line 84, and Figure 8 of Singh et al. for reference to the station transmitting a CTS in response to the RTS via the <6 GHz channel indicating acceptance of the RTS).  Singh et al. further discloses receiving the transmission on the second frequency band based on the duration (See column 10 line 61 to column 11 line 17 and Figure 8 of Singh et al. for reference to receiving data on the 60 GHz channel based on the duration indicated by the RTS).  Although Singh et al. does disclose its RTS having an indication of duration of a transmission on the second frequency band, Singh et al. does not specifically disclose also indicating the allocation start time.  However, Bahl et al., in the field of communications, discloses a wireless communication system and method including devices operating on multiple different frequency channels including a control channel used to schedule data transmissions on other frequency channels (See page 2 paragraphs 23-26 and Figure 1 of Bahl et al.), wherein request-to-send and clear-to-send procedures are used to control data transmissions with a RTS packet format including fields indicating both a start time and a duration of a transmission (See page 5 paragraph 52, page 9 paragraph 111, and Figure 6 of Bahl et al.).  Indicating a start time of a data transmission for another frequency channel via a RTS packet has the advantage of informing all devices receiving the RTS packet of the exact time at which the frequency channel begins to be reserved for data transmission, such that the devices will not interfere with the transmission.  Therefore, it is believed it would have 
With respect to claim 18, Singh et al. discloses wherein the request comprises a request to send frame, and the transmitted frame comprises a clear to send frame (See column 8 lines 16-64 and Figure 8 of Singh et al. for reference to the RTS and CTS frames).

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. in view of Bahl et al., and in further view of Zhang et al. (U.S. Patent US 9,219,576 B2).
With respect to claim 19, although Singh et al. does disclose transmitting beamforming control messages (See column 6 lines 16-27 of Singh et al. for reference to transmitting beamforming control messages), Singh et al. does not specifically disclose wherein the processor is further configured to: transmit a beamforming training schedule.
With respect to claim 20, Singh et al. does not specifically disclose wherein the transmission comprises a beamforming training transmission.  
With respect to claims 19 and 20, Zhang et al., in the field of communications, discloses a beamforming operation between two wireless stations on a 60 GHz channel, wherein using beamforming training signals scheduled during a training period is recommended (See column 1 line 60 to column 2 line 27 and Figure 1 of Zhang et al.).  Using beamforming training has the advantage of allowing the best beams for transmission and reception to be selected.  Therefore, it is believed it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Zhang et al., to combine using beamforming training, as suggested by Zhang et al., within the system and method of Singh et al., with the motivation being to the best beams for transmission and reception to be selected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON E MATTIS/Primary Examiner, Art Unit 2461